 LOCAL 456, INT'L BROTHERHOOD OF TEAMSTERS, ETC.49Local456, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandStrauss Paper Co.,Inc.CasesNos. 2-CB-3.917 and 3-CC-844. October 23, 1964DECISION AND ORDEROn June 30, 1964, Trial Examiner Thomas F. Maher issued hisDecision in the above-entitled case, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Decision.The TrialExaminer also found that the Respondent had not engaged in certainother unfair labor practices alleged in the complaint.Thereafter,the Respondent and the Creneral Counsel filed exceptions to the De-cision, and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its power in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Jenkins].The Board has reviewed the rulings of the TrialExaminer madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the De-cision, theexceptionsand briefs, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner with the exception noted below,' and with thefollowing modifications in the remedy.REMEDYThe Trial Examiner foundthat theRespondent violated Section8(b) (1) (A)but did not include a provision remedying these viola-tions in his Recommended Order.We shall therefore provide such aremedy and,in view of the serious nature and extent of such conduct,issue a broad order requiring Respondent to cease and desist fromengagingin such conduct and in any other manner restraining orcoercing employees in the exercise of their Section 7 rights.The Trial Examiner recommended that the Respondent be pro-hibited from using the services of Peter Calabrese as its business1 It is clear from the record that the primary employer,Strauss Paper Co., Inc , is en-gaged in commerce and meets the Board's jurisdictional standards and this case is thusone over which the Board will assert jurisdiction.Sheet Metal Workers,InternationalAssociation,Local Union No.299,etc(S.M. Kisner and Sons),131 NLRB 1196, 1198-1199;Local 3, Intonational Brotherhood of Electrical Workers, AFL-CIO (New PowerWire and I9lectric Corp. and P if L Services,Inc,144 NLRB 1089,footnote 2.We, there-fore,find it unnecessary to adopt the Trial Examiner's finding that the Twin MaplesRestaurant is engaged in commerce or in an industry affecting commerce within the mean-ing of the Act149 NLRB No. 14.770-076-05-vol 149-5 50DECISIONSOF NATIONAL LABORRELATIONS BOARDagent for a period of 1 year.We do not believe this extraordinaryremedy appropriate to the facts of this case and, accordingly, do notadopt it.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order Recom-mended by the Trial Examiner and orders that the Respondent, itsofficers, agents, successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order, with the followingmodifications :(1)Delete paragraph 1(b) of the Order and the second paragraphof the Notice.(2)Delete paragraph 2(c) and renumber paragraph 2(d) accord-ingly.(3) Insert as paragraph 1(b) the following:'Restraining or coercing employees of Strauss Paper Co., Inc., inthe exercise of the employees' rights guaranteed in Section 7 of theAct (including the right, to refrain from joining or assisting Local450, International Brotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America) by (a) threatening or inflictingbodily harm; (b) interfering in any way with the safe and properoperation by employees of motor vehicles; (c) blocking ingress oregress of employees of Strauss while delivering or attempting to de-liver merchandise to any customer; or in any other manner."(4) Insert the following paragraph as the second indented para-graph of the Notice:WE,, wti,i, No,r restrain or coerce employees of Strauss PaperCo., Inc., in the exercise of their Section 7 rights by : threaten-ing or inflicting bodily harm; interfering in any way with theirsafe and proper operation of company motor vehicles; blockingtheir ingress or egress to the premises of other employers whilethey are delivering or attempting to deliver merchandise to anycustomer; or in any other manner, restrain or coerce employeesof Strauss Paper Co., Inc., in the exercise of their rights underthe National Labor Relations Act, including their right not tojoin or assist us.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges filed on January 2, 1964, by Strauss Paper Co., Inc., theRegionalDirector for Region 2 of the National Labor Relations Board, herein calledtheBoard, issued complaints on behalf of the General Counsel of the Boardon January 31, 1964, and an order consolidating them on February 10, 1964,against Local 456, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpeis of America, Respondentherein, alleginga violation of Sec-tion 8(b)(1)(A), (4)(i) and (u)(B) of the National Labor Relations Act, LOCAL 456, INT'L BROTHERHOOD OF TEAMSTERS, ETC.51as amended (29 U.S.C. 151et seq.),herein called the Act. In its duly filed answerRespondent,while admitting certain allegations of the complaint,denied the com-mission of any unfair labor practice.Pursuant to notice a hearing was held before Trial Examiner Thomas F. MaherinNew York, New York, on February 24, 1964, where all parties were representedby counsel and afforded full opportunity to be heard and to present oral argument.The hearing was adjourned to permit counsel for the General Counsel to initiatecourt proceedings to enforce compliancewithsubpenas issued to several witnesseswho refused to testify.On the occasion of reconvening the hearing on March 9,1964, counsel for Respondent failed to appear and offered no excuse for his failureuntil counsel for the General Counsel, at my direction, telephoned him at his officeand learned for the first time that counsel would not attend the hearing claiming aprior court engagementAt this point, having assured myself on the record that onFebruary 24, in the presence of Respondent's counsel and its secretary-treasurer,Peter Calabrese, the hearing had been specifically adjourned to March 9, 1964, at aset time and place, that the transcript of the hearing so indicated, and that the offi-cial reporter had thereafter supplied Respondent's counsel with a copy of thistranscript, I thereupon proceeded to hear the remainder of the case, directingcounselfor the General Counsel tosenda copy of my remarks to counsel for theRespondent by registered mail.Counsel's covering letter, and the receipt for itsigned by one H. Rinker, as agent for counsel, appears in the record as TrialExaminer's Exhibit No. 1.As counsel has not since communicated any expla-nation or excuse to me or to any other representative of the National LaborRelations Board I have assumed that upon the adequate notice of resumption ofthe hearing supplied him he has elected, in behalf of his client, not to participatefurther in this proceeding.Although I directed counsel for General Counsel tonotify Respondent's counsel that I had fixed April 6, 1964, as the final date for thefiling of briefs with me I have not received one.General Counsel, having arguedorally upon the conclusion of his case-in-chief, elected, with my acquiescence, notto file a briefUpon consideration of the entire record in this case, and upon my observation ofeach witness appearing before me I make the following:FI4DINGS OF FACT AND CONCLUSIONS OF LAW1.THE BUSINESSOF THE EMPLOYERSStrauss Paper Co., Inc., is a New York corporation with its principal office, plant,and place of business at Elmsford, New York, where it is engaged in the wholesaledistribution and sale of paper products, including bags, cups, and wrapping paper.During 1963 Strauss purchased and caused to be transported and delivered to itsplantpaper and paper products valued in excess of $100,000, of which goods andmaterials valued in excess of $50,000, were transported and delivered to it in inter-state commerce directly from States of the United States other than the State ofNew York.Upon the foregoing facts admitted in the pleadings I find StraussPaper Co., Inc., to be an employer and a person engaged in commerce and in anindustry affecting commerce within the meaning of Sections 2(1), (2), (6), and(7), and 8(b)(4) of the Act.Skibee, Inc., is a New York corporation with its principal place of business inWhite Plains, New York, where it is engaged in the performance of various services,includingthe arrangement of ski tours to locations in the States of New York, Mas-sachusetts,Vermont, Maine, and New Hampshire, and the rental of ski equipment.Skibee operates as a broker under authority of the Interstate Commerce Com-mission to provide,as a "package" ski tour, transportation,lodging,meals, skiinstructions, and entertainment, said tours originating in New York State and 60percent to 70 percent being to the points in neighboring New England States notedabove.Skibee annually receives gross revenue in the approximate amount of$150,000, approximately $127,000 of which is derived from tours described above,and the remaining income from iental of ski equipment.'Sam Kesselman and Jack Kesselman, copartners doing business and referred toherein as Parkway Wines and Liquors, maintains its principal place of business inWhite Plains, New Yoik, where it is engaged in the retail sale and distribution ofwine, liquor, and related products.iThe credited tentinionyof Sidhee',,Ine.ideut,Sanford Colby. 52DECISIONSOF NATIONALLABOR RELATIONS BOARDParkway annually does a gross volume of business in excess of $200,000, de-rived from purchases delivered to it of wines, liquors, and related products valuedin excess of $175,000. Of the goods and materials thus delivered, although sup-plied by local suppliers, none of it originates within the State of New York, and40 percent of all goods and materials purchased, being Scotch whiskey, Canadianwhiskey, and imported wines, cordials, and vermouths, are transported and deliveredfrom points outside the United States.'119 Elmsford, Inc., doing business as Muffin Man Restaurant, herein referred toas The Muffin Man, is a New York corporation maintaining a place of business atElmsford, New York, where it is engaged in the business of operating a restaurantfor the general public and the sale and distribution of prepared food and drink andrelated products.It annually does a gross volume of business in the approximateamount of $225,000.During the course and conduct of its business it annuallypurchased and caused to be delivered to it meats, fish, vegetables, dairy products,and other goods and materials estimated to be in excess of $90,000.Of thesepurchases meats valued at approximately $15,000 were annually purchased froma local distributor.Frozen orange juice valued in excess of $2,000 was likewisepurchased locally.As I took official notice that oranges are not grown commer-cially in New York State I find and conclude that the frozen orange juices pur-chased are transported and delivered to The Muffin Man from States other thanthe State of New York. In addition The Muffin Man purchases its paper suppliesfrom Strauss Paper Co., Inc., whom I have already found to be engaged in inter-state commerce, as well as from other sources.'John Palacio and Ray Bazinet are copartners doing business as Elmsford ProduceMarket, with a place of business in Elmsford, New York, where they are engagedin the retail sale and distribution of foods, meats, vegetables, household supplies,and related products.Annually they do a gross volume of business of approxi-mately $150,000.During the course and conduct of their business they purchaseannually and cause to be transported and delivered to their place of businesscanned goods, meats, vegetables, and other goods and materials valued at approxi-mately $135,000, of which canned goods valued at approximately $10,000 weredelivered to it by truck from Connecticut and New Jersey and other points outsideof the State of New Yoik.4Mor-Ja Restaurant, Inc., doing business as Twin Maples Restaurant, is located inElmsford, New York, where it is engaged in operating a restaurant for the generalsale and distribution of prepared food and drink and related products. It purchasespaper products from Strauss Paper Co., Inc., whom I have already found to beengaged in commerce. In addition, it was credibly testified that the usual varietyof meat and dairy dishes were served on a general menu.As I am not obliged, astrier of the facts, to ignore what are matters of common knowledge I conclude andfind that at least some of the food sold and consumed at Twin Maples (or at anyother New York restaurant of comparable size) originated in and were transportedfrom States other than the State of New York.Upon the foregoing I conclude and find that Skibee, Inc., Parkway Wines andLiquors, The Muffin Man, Elmsford Produce Market, and Twin Maples are eachengaged in commerce and are in an industry affecting commerce within the mean-ing of Sections 2(1), (2), (6), and (7) and 8(b)(4) of the Act'If.THE LABOR ORGANIZATION INVOLVEDRespondent Local 456, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is conceded to be a labororganizationwithin the meaning of the Act and I so conclude and find.2 The credited testimony of Sam Resselman3 The credited testimony of The Muffin Man's president, Nathan Friedlander.4 The credited testimony of John Pnlacio.5 Cf.Local 20,Sheet Metal Workers International Association,AFL-CIO(Bergen DrugCompany, Inc.),132 NLRB 73, 76. SheetMetalWorkersInternationalAssociation,Local299,etc. (S. M. Kisnerand Sons),131 NLRB 1196;International Association ofHeat and FrostInsulators andAsbestosWorkers, AFL-CIO, et at. (Speed-Line Mfg. Co.,Inc.),139 NLRB 688. LOCAL 456, INT'L BROTHERHOOD OF TEAMSTERS, ETC.53III.THEUNFAIR LABOR PRACTICESA. The events1.The picketsDuring December 1963, a strike among Strauss Paper Co.'s employees was inprogress and a picket line was established in front of its premises with pickets carry-ing signsstating that the employees were on strike and bearing the legend "nocontract-no work." Among those who participated in the picketing were employeesRobert Plenty and Sylvester Moody. On December 23 employee Allen Moran,regularly employed as assistant bookkeeper, was assigned the task of assisting withthe Company's regular deliveries,an assignmentmade necessary by the strike situa-tion.He was assisted by employee Fred Berchin, a young man hired to begin workthat day and whose duties included helping with the driving. As Berchin appearedfor work he passed the pickets.Whereupon the Respondent's secretary-treasurer,Peter Calabrese, approached him and told him not to go to his job as the Companywas on strike and he would be breaking the picket line. Berchin nonethelessentered the premises.When thereafter, in the company of employee Moran, hewas about to enter the truck preparatory to making his deliveries employee Plentytold him "not to step in the truck or trouble would occur."'Employee Moranquoted the pickets as stating on this same occasion, "Don't go out or there will betrouble for you."2.The chaseMoran and Berchin took off, with Berchin driving, to deliver the Company'smerchandise.They headed first for White Plains Hospital.To reach their desti-nation they proceeded for some distance along the New York Thruway, a limitedaccesshighway.About a mile along their route they observed that they were beingfollowed by a car driven by Respondent's Peter Calabrese, with Plenty as hispassenger.As the company truck proceeded along the Thruway, Calabrese on five or sixoccasions executed the hazardous driving tactic known as "cutting off."Thus hewould pass to the left of the truck and immediately upon passing it swerved to theright into the lane occupied by the truck and directly in front of it, causing iteither to quickly slow down or veer right to avoid collision.Traffic on the Thru-way at this time was not crowded and no need for this measure was otherwisesuggested.3.ThehospitaldeliveryIn spite of Calabrese's peculiar driving behavior Moran and Berchin negotiatedthe trip safely to their first destination, White Plains Hospital, where they proceededtomake their delivery.While attempting to do so Calabrese, who had followedthem into the hospital parking area, came shouting upon the scene, identifyinghimself as a union representative, telling the hospital receiving personnel that theCompany's employees were on strike and that they should not accept the delivery.During the same scene Calabrese also told Berchin not to deliver anything or hewould get hurt.The delivery was nonetheless accepted by the hospital and themen drove on to their next stop.4.The Twin Maples incidentWhen Moran and Berchin reached the Twin Maples Diner in Elmsford, Cala-brese and Plenty were right behind them.The delivery men entered through thekitchen of the diner and sought to make their delivery to one of the chefs whostated they would have to speak to someone in authority.They were referred tothemanager to whom they were explaining the strike situation and requesting hisacceptance of the delivery of the merchandise when Calabrese came in and nn-mediately interrupted the conversation by identifying himself as the union repre-sentative, telling the manager that Strauss' employees were on strike, and advisinghim not to accept the delivery of the merchandise, referring to it in distinctly earthy6 The testimony of Berchin whom I credit generally and whose testimony, together withthat of employee Moran, whom I also credit, forms the basis of my findings throughoutthis Decision. 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDlanguage.Calabrese elaborated his point by explaining to the manager that if thegoods were accepted he, Calabrese, would cut off all their sources of supply.Asthe conversation progressed Calabrese frequently directed his remarks to the de-liverymen, telling them not to "touch any of the merchandise in the truck," andcalling employee Beichin "a little punk."The manager refused to accept thedelivery.Before leaving the diner Moran and Berchin each sat at the counter and had acup of coffee.Calabrese sat down on Berchin's left while Plenty sat next toMoran. In the conversation which followed Calabrese told Berchin that he con-sidered him a scab and said that he and Moran "were going to get hurt."Mean-while Plenty expressed surprise to Moran that he was going against the employeesand told him "not to carry on or we would be in trouble if we carried on."5.The Skibee deliveryLater on the same afternoon the same two employees went to the premises ofSkibee, Inc., at theWhite Plains Shopping Center to make a delivery of mer-chandiseThis time they used a station wagon owned by the Company and wereagainfollowed by Calabreseand Plenty.Upon entering the premises of Skibee in the company of Berchin, Moran spoketo the office manager, Ellen Cassidy, explaining that they were there to make adelivery for Strauss Paper Co.Cassidy had been alerted, however, to the factthat somethingunusualwas taking place.Before the arrival of the men fromStrauss a man whom she identified as Calabrese rushed into office, said, "I'mwarning you not to take it," and departed.Cassidy was understandably mystifiedby Calabrese's hasty arrival, departure, and cryptic remark, butMoran's andBerchin's arrival immediately thereafter provided the explanation.They explainedto her that they were delivering a case of cups from Strauss and asked if shewould accept delivery.Midway through the conversation Calabrese returned in ahighly agitated state, shouting for the person in charge, repeatedly telling Cassidynot to take the delivery, and on one occasion, as Moran or Berchin was talking,telling them to shut tip.Meanwhile Sanford Colby, Skibee's president, left hisdesk located at a more distant point in the office and joined the discussion.Cala-brese repeated to him substantially the same request not to accept delivery as hehad made to Cassidy, adding that the men making the delivery were scabs and thathe would see to it that the many union people who went skiing did not use Skibee'sservices and equipment and that the premises would be picketed. Skibee acceptedthe delivery and both Calabiese and the delivery men left.'6.The Parkway Liquor incidentFrom Skibee employees Moran and Berchin went next to the nearby liquor store,Parkway, to make a delivery, where Moran advised Kesselman, one of the owners,that the Strauss employees were on strike and that he and Berchin were makingdeliveries.He asked if Parkway would accept the merchandise that they had intheir station wagon.As this conversation progressed Calabrese repeated his routineof the two previous deliveries by appearing on the scene, identifying himself as aunion representative, and telling Kesselman that the Strauss employees were onstrike and that he should not accept the goods.Kesselman replied that it was hisaffair and that he would accept the goods if he so chose.Whereupon Calabreseinformed Kesselman of his strong union connections and threatened to shut offdeliveries to the liquor store if the goods were accepted.At about this time Moranwent out to the station wagon, parked some distance down the street from thestore, and returned with large packages in both arms.As he attempted to openthe glass door into Parkway Calabrese inserted himself in a position that wouldblock the door as it opened outward.Moran, however, used greater force in open-ing the door and as he did so was able to push Calabrese's body away with thedoor.Peculiarly, the door opened outwardagainst aprotruding abutment of thebuilding.Consequently, as Moran succeeded in making a passageway for himself,he also managed to squeeze Calabrese, a rather portly gentleman, between the glassdoor and the brick wall.The delivery was accomplished.7.Calabrese'sassaultImmediatelyupon makingthe delivery to Parkway, Moran, followed by Berchin,returned down the street to the station wagon. As they walked along Moran de-tected a disturbance and motion immediately behind him and turned to find Berchin4 The foregoingis a synthesisof the mutually corroborative testimony of Colby, Cassidy,and employees Moran and Berchin, allof whom I credit. LOCAL 456, INT'L BROTHERHOOD OF TEAMSTERS, ETC.55falling to the ground on his back and bleeding from the mouth,with Calabresestanding beside him.As Berchin describes the incident Calabrese walked im-mediately behind him as they left the store and a few yards along the way hit himwith his fist on the right side of his faceMoran picked up Berchin and helped him to a nearby drugstore where first aidwas administered.Theythen went to the local police station and reported theincident and from there returned to the Strauss establishment.8.Other alleged misconductLate in the afternoon of December 27, Nathan Friedlander, the president of TheMuffin Man, a restaurant in Elmsford, New York, visited Strauss Paper Co.Ashe sought to enter the premises one of the pickets in front told him that the placewas on strike and that he should not cross the picket line.Thereupon he wascalled over to a car parked at the curb and the occupant said, "I'm asking you ina nice way please do not cross the picket line, the place is on strike."Friedlandertestified that he could not identify the person to whom he spoke as it was gettingdark.He did not go into the Strauss establishment but walked on.Thereafter on January 6, 1964, Friedlander gave an unsigned statement to counselfor the General Counsel which I deem to more accurately describe the events thanFriedlander's halting and evasive failure to recollect anything of significance as hetestified before me.Thus Friedlander stated to counsel:On December 27 at about 4 p.m. I was passing by Strauss Paper Co. I sawthe pickets and started to go in to talk to Henry Strauss.Muffin Man doesbusiness with Strauss.As I was about to enter a picket pointed to the signand said "hey, strike," I kept walking when a man seated in a Pontiac in frontof Strauss called out to me, "Hey you, I want to talk to you." I went over tothe car and he said, "I'm asking you in a nice way not to go in, the place is onstrike."1 said l was there for a social call.He said, "I'm telling you again ifyou go in there we'll throw a picket line in front of your place." He did notmention the name of my place but I assumed he knew who I was so I turnedaround and walked away.I did not recognize him but he was of swarthy complexion. He stayed in thecar the entire time.Upon Attorney Bennett's affirmation that the statement accurately describes theincident as Friedlander described it to him I accept it and reject Friedlander's sub-sequent denials before me as incredible.However, as Friedlander at no timespecifically identified the individuals who spoke to him as being connected withRespondent I base no findings of violation of the Act upon either his testimony orupon the statement earlier made by him, even if I were to accept it as substantiveevidenceThereafter on January 3, 1964, Arthur Stern, a butcher employed by ElmsfordProduce Market, went, in the company of his superior Jack Palacio, to the StraussCo., for wrapping paper.When questioned by counsel for the General Counsel atthe hearing he was singularly uncommunicative, evasive, and forgetful, but hetestified that the sworn statement which he gave to Attorney Bennett on January 6,1964, "was true at the time " Because I deem this statement to more accuratelydescribe the incident than Stern's evasive testimony which I reject(accepting onlyhis reaffirmation ofhisearlier statement), Iwill set it forth thus:On January 3, 1964, I went with my boss, John Palacio to Strauss Paper Co.,to pick up some butcher paper. I got out of the truck and Palacio stayed inthe truck.As I got outside the entrance a picket (wearing a picket sign) toldme he would appreciate it if I didn't cross the picket line. I told him I neededthematerial and went in. I came out with a roll of paper and went to thetruck.At this point a man came out of a car paiked in front of Strauss. Thisman had been speaking to the pickets. He came over to me and said that hewanted me to return the paper, that he had gone on strike and we shouldn'tpatronize Strauss. I explained I needed the paper.He kept insisting I returnthe paper.He said it was a local situation, that he was from Elmsford and ifI didn't return the paper he could possibly cause trouble at the store where Iworked. I then returned the paper.However, as Stern neither in his testimony nor his earlier sworn statement identifiedthe individual who spoke to him I conclude that there is not sufficient evidence tos International Brotherhood of Pulp, Sulphite and Paper Mill Workers, AFL-CIO,Local No. 61 (Groveton Paper Company),144 NLRB 939. 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDattribute the alleged misconduct to a representative of the Respondent and accord-ingly do not rely upon the incident in any finding I make herein.B. Analysis and conclusions1.Section 8(b) (4) (i) (B) conductIt is alleged that Respondent in furtherance of its demand for recognition and acontract from Strauss, notwithstanding that it had not been certified as the repre-sentative of Strauss' employees, threatened an employee of Skibee, Inc., that itwould picket Skibee if the Strauss delivery were accepted, and that by such otherconduct Respondent induced and encouraged an individual employed by Skibee toengage in a strike and a refusal in the course of employment to use, manufacture,process, transport, and otherwise handle and work on goods, articles, materials, andcommodities, and to perform services for Skibee, thus violating Section 8(b)(4)(i)(B) of the Act.When Union Secretary-Treasurer Calabrese entered the premises of Skibee andloudly demanded that they should not accept the Strauss delivery he addressed theoffice manager, Ellen Cassidy, in the presence of everyone else in the office, Cassidyhaving credibly testified that "all the office help were there at the time." That iswhen he announced that a picket line would be established at Skibee and that unionmembers would be urged not to patronize the establishment if they accepted thecups being delivered. It was obvious to the employees subjected to his loud an-nouncement that they and their employer were being asked to reject the orderedcups and refrain from using them and that this was being demanded, as Calabresehad told them repeatedly, because Strauss employees were on strike. This is thecustomary form of inducement and encouragement of employees of neutral em-ployers proscribed by Section 8(b)(4)(i)(B) in situations where, as here, the labororganizationmaking, the demand is doing so when not certified, as required. Iaccordingly conclude and find that by Calabrese's conduct with respect to Skibee'semployees Respondent has violated the Act in this particular.'Throughout the presentation of his oral argument counsel for the General Counselcontended that Calabrese's conduct constituted inducement and encouragement as toOffice Manager Cassidy as well as to the other employees present. To so hold Imust first analyze Cassidy's occupational functions to determine whether it is as a"low level" or "high level" supervisor that she is or is not an individual subject toinducement and encouragement proscribed by the Act, as interpreted by the Board."As I have already found and concluded that all of the office employees were presentwhen Calabrese constantly repeated his shouting threat to picket I hardly deem itnecessary to weigh the legal criteria attached to Miss Cassidy's job simply to notethe addition of one more employee to the group induced and encouraged.2. Section 8(b)(4)(ii)(B) conductIt is further alleged that Respondent on the various dates more particularly de-noted above(supra),in furtherance of its demands upon Strauss for recognition anda contract notwithstanding it was not certified as representative of Strauss' em-ployees,warned Skibee, Parkway Liquors, Twin Maples, The Muffin Man, andElmsford Market not to buy from or accept delivery from Strauss and threatenedto picket these customers, stop other deliveries to them, cause them to lose businessand otherwise cause them trouble if Respondent's warning were ignored, therebythreatening, coercing, and restraining the employees neutral to Respondent's labordispute with Strauss in violation of Section 8(b) (4) (ii) (B) of the Act.Ihave already noted the absence of sufficient probative evidence to support thisallegation as it relates to either The Muffin Man or Elmsford Market and haverecommended that the complaint be dismissed in this particular.As to Skibee,Parkway Liquor, and Twin Maples, however, it is clear from my findings andconclusions that Secretary-Treasurer Calabrese, as Respondent's admitted agent, onthe occasion of the delivery made to each establishment loudly and vigorously pro-claimed to the owner or manager in each case the strike status of Strauss' employees,demanding that they cease doing business with Strauss by refusing the delivery ofmerchandise and by threatening each with a picket line and other union reprisal ifthey failed to comply. Specifically this is evidenced by Calabrese's conversationsand demands made to Office Manager Cassidy and Owner Colby of Skibee, threaten-oTeamateia, Chauffeurs, d Helpers Union, Local 279 (Wilson Teaming Company),140NLRB 164, 166-166 ,International Association of Heat and Frost Insulators andAsbestosWorkers,at at(Speed-Line Manufacturing Co , Inc ),137 NLRB 1410, 1411.i°Loeal 505, International Brotherhood of Teamsters, Chauffeurs, Warehousemen, andHelpers of America,at at.(Carolina Lumber Co.),130 NLRB 1438, 1444. LOCAL 456, INT'L BROTHERHOOD OF TEAMSTERS, ETC.57ing them not only with a picket line but the withdrawal of business by union mem-bers who ski(supra),his threat to the manager of Twin Maples that he would cutoff his source of supply(supra),and his threat to Kesselman to do likewise ifParkway Liquor accepted the delivery, coupled at that establishment with the demon-stration of the urgency of his demand by forcefully blocking the delivery at the door,and by assaulting Berchin thereafter only a few feet down the street(supra).Suchis the conduct that has repeatedly been viewed as threats, restraint, and coercion ofan employer."Under the circumstances herein I conclude and find that Respon-dent, through its agent Calabrese, thereby threatened, restrained, and coerced themanagement of Skibee, Twin Maples, and Parkway Liquor for the purpose of forc-ing each of them to cease doing business with Strauss Paper Co., Inc., with thefurther objective of forcing and requiring Strauss to recognize and bargain withRespondent notwithstanding that Respondent had not been certified as the repre-sentative of Strauss' employees, and I further find and conclude that Respondenthas thereby violated Section 8(b)(4)(ii)(B) of the Act.3.The restraint and coercion of employees Moran and BerchinQuite apart from the fact that Respondent, through Calabrese, committed theforegoing conduct directed at neutral employers and their employees, there is alsoabundant evidence that by this same conduct and other incidents detailed above(supra),employees Moran and Berchin were restrained and coerced by Respondentthrough Secretary-Treasurer Calabrese and the two picketing employees Plenty andMoody. Thus, on December 23, 1963, from the time the two deliverymen weretold not to get into the truck or there would be trouble(supra),until they appearedat the police station that evening to report Calabrese's assault upon Berchin(supra),each of them was subjected to a variety of threats and verbal abuse, not to men-tion being also subjected to Calabrese's hazardous manipulation of an auto on theNew York State Thruway(supra)-allof it because they refused to join in thelabor dispute at the Strauss plant and because they persisted in going about theirassigned duties in the face of the strike and picketing.Citation of authority is unnecessary to establish that such conduct by Respon-dent's agents restrains and coerces employees in the exercise of rights guaranteedthem by Section 7 of the Act, and I so conclude and find here. I accordingly con-clude and find that Respondent has thereby violated Section 8(b)(1)(A) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forthin sectionIII, above, which I have foundto be violative of the Act, occurred in connection with the operations of StraussPaper Co., Inc., Skibee, Inc., The Twin Maples, and Parkway Liquors, described insection I, above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow thereof.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices.Iwill recommend that it cease and desist therefrom and take certain affirmative ac-tion designed to effectuate the policies of the Act. I have specifically found that theforegoing unfair labor practices were committed by Respondent's agent, Secretary-Treasurer Peter Calabrese, who has previously been found by the Board to havecommitted, as Respondent's agent, violations of the same provisions of the Act,Section 8(b)(4)(ii)(B).2Calabrese's terrorizing tactics, as described herein, oc-cured on December 23, 1963, 6 months following the Board's Order restrainingRespondent,and its agents,from the commission of conduct far less grievous thanthat which I have found herein.Calabrese's continuing misconduct, as describedherein, and its more flagrant character, persuades me that the Board's previous11District65,Retail,Wholesale & Department Store Union, AFL-CIO (Eastern Camera& Photo Corp.),141 NLRB 991, 990;New York Typographical Union No. 6, InternationalTypographical Union, AFL-CIO (Gavrsn Press Corporation),141 NLRB 1209, 1212-1213,citingGeneral Drivers, Chauffeurs, and Helpers, Local Union No.886(The Stephens Com-pany),133 NLRB 1393;Local 1156, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and helpers of America (Sid Harvey Westchester Corp.),142 NLRB 1409,where, as here, Respondent's secretary-treasurer, Calabrese, engaged in threatening con-duct found there to constitute a violation of Section 8(b) (4) (ii) (B).12Local 1156, International lirotheihood of Teamsters, Chauffeurs, Warehousemen andHelpers ofAmeiica(Sid Harvey Westchester Corp.),142 NLRB 1409, 1411, 1417. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDOrder has had norestrainingeffect upon his apparent propensity for violating theAct.Under such circumstances, therefore, and to impress upon him and his princi-pal respect for the Board's orders and processes, I shall further recommend thatRespondent cease and desist from using Calabrese's services as its agent in mattersrelating to collectivebargaining-between employers and employees in its area ofgeographical jurisdiction for a period of one year and that affirmatively it so notifyemployers in this said area by the publication of a notice to that effect in a dailynewspaper of general- circulation in Westchester County, New York 13RECOMMENDED ORDERUpon the entirpecordin` is ease,and pursuant to Section 10(c) of the NationalLabor Relations,A'f, asded, I recommend 14 that Respondent Local 456, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a) Inducing and encouraging individuals employed by Skibee, Inc., or any otherperson engaged in commerce or in an industry affecting commerce, to refuse in thecourse of their employment to use, manufacture, process, transport, or otherwisehandle or work on any goods, articles,materials,or commodities, or to perform anyservices; or threatening, coercing or restraining Skibee, Inc., Twin Maples Restau-rant,Parkway Wines & Liquor, or any other personengaged incommerce or in anindustry affecting commerce; where in either case, and object thereof is to forceor require Skibee, Inc., Twin Maples Restaurant, Parkway Wines & Liquor, or anyother employer or person to cease doing business with Strauss Paper Co., Inc.(b)Using the service of Peter Calabrese as its agent in matters relating to col-lective bargaining with employers and employees who are located within its geo-graphical jurisdiction for a period of one year from the date of this RecommendedOrder.2.Take the following affirmative action which is necessary to effectuate the poli-cies of the Act(a) Post in Respondent's business offices andmeeting halls,copies of the attachednoticemarked "Appendix." 16Copies of said notice, to be furnished by the Re-gional Director for Region 2, shall, after being duly signed by Respondent's author-ized representative, be posted by Respondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to members are customarily posted.Reasonablesteps shall be taken by Respondent to insure that such notices are not altered, de-faced, or covered by any other material.(b) Sign and mail sufficient copies of said notice to the Regional Director forRegion 2 for posting, by each of the employers named in the preceding paragraphswho are willing, at all places where notices to their respective employees are custom-arily posted.(c)Within 10 days of the date of this Recommended Ordercauseto be pub-lished inWestchester County, New York, in a daily newspaper of general circula-tion of Respondent's own choosing, a notice to the effect that for a year thereafterPeter Calabrese will not represent it as its agent in matters relating to collectivebargaining with employers and employees who are located within its geographicaljurisdiction.13Cf.N L R.R v. Express PublishinqCo., 312 U.S 426, 4P6-437;Salant of Salant, Inc.,66 NLRB 24, 108, 111, 118, enfd 183 F. 2d 462, 463 (C A 6). But see*Hopwood Re-tinning Co., Inc.,4 NLRB 922, 943, enforcement denied as to specific paragraph of order,98 F 2d 97, 101 (CA 2).14 In the event that this Recommended Older be adopted by the Board, the word "Rec-ommended" shall be deleted from its caption and wherever elve it thereafter appears; andfor the words "I Recommend" there shall be substituted 1.. Phe National Labor RelationsBoard Hereby Orders "15 In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the word', "the Recommended Order of aTrial Examiner" in the notice In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order." CLETUS H. PATTERSON & SONS, INC.59(d)Notifythe Regional Director for Region 2, in writing,within10 days fromthe date of this Recommended Order what steps the Respondent has taken tocomply herewith'IT IS FURTHER RECOMMENDEDthat so muchof the complaint in this proceedingas alleges violationsof the Act by theRespondentwith respect to TheMuffin Manand ElmsfordMarketbe dismissed.16 In the event that this RecommendedOrder be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL MEMBERS OF LOCAL 456, INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICAPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, we hereby notify you that:WE WILL NOT induce or encourage employees of Skibee, Inc., or any otherperson engaged in. commerce or in an industry affecting commerce, to refuse inthe course of their employment to use, manufacture, process, transport, orotherwise handle or work on any goods, materials, articles, or commodities, orto perform any services; nor will we threaten, coerce, and restrain Skibee, Inc.,Twin Maples Restaurant, Parkway Wines & Liquor, or any other person en-gaged in commerce or in an industry affecting commerce; where in any casean object is to force or require the aforesaid employers to cease doing businesswith Strauss Paper Co., Inc.WE WILL NOT, for the period of a year from the date of this notice, use theservices of Peter Calabrese as our agent in matters relating to collective bar-gaining with employers and employees who are located within our geographicaljurisdiction.LOCAL 456, INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMENAND HELPERS OF AMERICA,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of post-ing, and must not be altered, defaced, or covered by any other material.Members may communicate directly with the Board's Regional Office, Fifth Floor,Squibb Building, 745 Fifth Avenue, New York, New York, Telephone No. Plaza1-5500, if they have any question concerning this notice or compliance with itsprovisions.Cletus H. Patterson& Sons,Inc.andWilliam C. MillerCletus H. Patterson&Sons, Inc.andRobert V. HarveyCletus H. Patterson&Sons,Inc.andGordon A. Gillespie.CasesNos. 8-CA-3393-1, 8-CA-3393-2, and 8-CA-3393-3.October 23,1964DECISION AND ORDEROn June 25, 1964, Trial Examiner W. Gerard Ryan issued his De-cision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices,and recommending that it cease and desist therefrom and take cer-149 NLRB No. 6.